Case 0:21-cr-00058-MLC Document1 Filed 05/07/21 Page 1of2

 

=D

DISTRICT OF WYOMING
US. DISTRICT COURT

MAY ~7 2021

 

 

U.S. MAGISTRATE JUDGE

 

IN THE UNITED STATES DISTRICT COUR

FOR THE DISTRICT OF WYOMING
UNITED STATES OF AMERICA,
Plaintiff, Criintxal Number; "A= 5 o

V.

ASHLIN L. CUENO,

 

Defendant.

INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:

On or about May 5, 2021. within the exterior boundaries of Yellowstone National Park, in
the District of Wyoming the Defendant, ASHLIN L. CUNEO, did knowingly and intentionally
possess a controlled substance, to-wit: marijuana and methamphetamine, Schedule [ controlled
substances.

In violation of 21 U.S.C. § 844.

DATED this 7" day of May 2021.

L. ROBERT MURRAY
Acting United States Attorney

  

 

By: /s/
STEPHANIE HAMBRIC
Assistant United States Attorney

 
Case 0:21-cr-00058-MLC Document1 Filed 05/07/21 Page 2 of 2

 

PENALTY SUMMARY

 

DEFENDANT NAME:

DATE:

INTERPRETER NEEDED:

VICTIMS:

OFFENSE/PENALTIES:

AGENT:

AUSA:

ESTIMATED TIME OF
TRIAL:

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:

ASHLIN L. CUENO
May 7, 2021

No

No

21 U.S.C. § 844(a)
(Simple Possession)

Up to 1 Year Imprisonment

$1,000 Mandatory Minimum Fine up to $100,000
Up to 5 Years probation

$25 Special Assessment

Class “A” Misdemeanor

Jacob Zeid, NPS

Stephanie A. Hambrick

Assistant United States Attorney

1 to 5 days

No

No
